     Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 1 of 9. PageID #: 1690




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:16CR124
                                                   )
                  Plaintiff,                       )   JUDGE JAMES S. GWIN
                                                   )
           v.                                      )
                                                   )
 SIROUS ASGARI,                                    )   GOVERNMENT’S RESPONSE TO
                                                   )   DEFENDANT’S OBJECTION TO AND
                  Defendant.                       )   MOTION TO RECONSIDER ORDER
                                                   )   AUTHORIZING THE WITHHOLDING
                                                   )   OF DISCOVERY


          Now comes the United States of America, by and through the undersigned counsel, and

hereby files this Response in Opposition to Defendant Sirous Asgari’s Objection to and Motion

to Reconsider Order Authorizing the Withholding of Discovery. (R. 152: Objection and Motion,

PageID 1678-82). For the reasons set forth below, Asgari’s Objection and Motion should be

denied.

I.        INTRODUCTION

          On June 29, 2019, the Defendant filed his Objection to and Motion to Reconsider Order

Authorizing the Withholding of Discovery (R. 152: Objection and Motion, PageID 1678-82) to

the Court’s Order dated June 27, 2019. (R. 150: Order, PageID 1669-71) (the “June 27 Order”).

The June 27 Order granted the government’s Motion for a Protective Order pursuant to Section 4

of the Classified Procedures Act (“CIPA”) and Rule 16 of the Federal Rules of Criminal

Procedure, as to which a public Notice of Filing was filed on June 27, 2019. (R. 149: Notice,

PageID 1667-68). In its June 27 Order, the Court held that the government had met the well-

established standards set forth in United States v. Roviaro, 353 U.S. 53 (1957), and United States
      Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 2 of 9. PageID #: 1691



v. Yunis, 867 F.2d 617 (D.C. Cir. 1989), as they apply to the discoverability of classified

information, and that the classified information at issue “is not relevant and helpful to the

defense.” (R. 150: Order, PageID 1670). Accordingly, the Court found that the government had

shown good cause why this material should be withheld from discovery. (Id.).

       The Defendant’s objections appear to be grounded in the arguments that (i) defense

counsel both hold security clearances and have a “need to know” the material (a claim he makes

despite not knowing what information is at issue); and (ii) the withheld information may include

Brady material and information that is relevant and helpful to the defense. (R. 152: Objection

and Motion, PageID 1679-80). The government asserts that the Court has already made a proper

finding that, regardless of whatever security clearances defense counsel may have, the classified

information is neither relevant nor helpful to the defense, and the circumstances of this specific

case do not merit the disclosure of any classified information. The government submits that the

Defendant has not advanced any meritorious argument or basis, or cited any legal authority, that

would require disclosure of classified information that is neither relevant nor helpful to the

defense.

       The Defendant has not cited any controlling authority supporting his argument that

holding a security clearance and a desire to see whatever classified information might exist serve

as a sufficient basis to merit disclosure of classified information. Indeed, controlling case law

and the plain language of CIPA Section 4 clearly support the government’s ability to seek, and

the Court to grant, an ex parte, in camera motion to withhold classified information should the

government meet the requirements and standards of CIPA and Rule 16(d) and the legal authority

referenced above. Accordingly, for the reasons stated in the June 27 Order, and for the reasons

articulated below, this Court should overrule the Defendant’s Objection and Motion.




                                                  2
      Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 3 of 9. PageID #: 1692



II.    DISCUSSION

       Statutory and case law specifically provide for the government to proceed ex

parte in seeking authority from the Court under CIPA and Rule 16 to withhold certain classified

information. Specifically, CIPA Section 4 provides, inter alia:

       The court may permit the United States to make a request for [relief from
       discovery] in the form of a written statement to be inspected by the court alone. If
       the court enters an order granting relief following such an ex parte showing, the
       entire text of the statement of the United States shall be sealed and preserved in
       the records of the court to be made available to the appellate court in the event of
       an appeal.

18 U.S.C. App. III at § 4 (emphasis added). The Defendant’s argument essentially takes the

position that holding a security clearance obviates any reason for withholding classified

information, even under circumstances where the Court may find it appropriate and justified, as

was articulated in the Court’s June 27 Order. However, Congress was intent on creating a

mechanism in CIPA for the government to move ex parte and in camera for permission to restrict

discovery of classified information, and the Court’s authority to grant such motions. CIPA

Section 4 was enacted “to clarify [] the court’s powers under Federal Rule of Criminal Procedure

16(d)(l) . . . because some judges have been reluctant to use their authority under the rule.” S.

Rep. No. 96-823, at 6 (1980), as reprinted in 1980 U.S.C.C.A.N. 4294, 4299-300.

       As noted above, Rule 16(d)(1) similarly contemplates that the government may proceed

using ex parte, in camera submissions to the Court. See United States v. Mejia, 448 F.3d 436,

455-58 (D.C. Cir. 2006) (conducting an ex parte, in camera review of classified material under

CIPA § 4 and Rule 16(d)). Federal Rule of Criminal Procedure 16(d)(l) provides that “[a]t any

time, the court may, for good cause, deny, restrict, or defer discovery or inspection, or grant

other appropriate relief,” and that “[t]he court may permit a party to show good cause by a

written statement that the court will inspect ex parte.” Fed. R. Crim. P. 16(d)(l) (emphasis



                                                 3
      Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 4 of 9. PageID #: 1693



added); see also United States v. Innamorati, 996 F.2d 456, 487 (1st Cir. 1993) (“[Rule] 16(d)(l)

expressly authorizes the court to deny discovery of information sought by a defendant based on

an ex parte showing by the government of the need for confidentiality.”). According to the

Advisory Committee Notes, “[a]mong the considerations to be taken into account” when

deciding a motion under Rule 16(d)(1) is “the protection of information vital to national

security.” Rule 16 Advisory Committee Notes, 1966 Amendments, Subdivision (e).

       Courts have consistently upheld the submission of ex parte, in camera motions under

Rule 16(d)(l) and CIPA Section 4, and the Court’s authority to rule on such motions. See United

States v. Campa, 529 F.3d 980, 995 (11th Cir. 2008); United States v. Amawi, 695 F.3d 457, 472

(6th Cir. 2012) (“[E]very court that has considered this issue has held that CIPA permits ex parte

hearings.”); Mejia, 448 F.3d at 457-58 (approving CIPA Section 4 ex parte hearing); United

States v. O'Hara, 301 F.3d 563, 568-69 (7th Cir. 2002) (district court properly conducted ex

parte, in camera review to determine whether classified information was discoverable); United

States v. Klimavicius-Viloria, 144 F.3d 1249, 1261-62 (9th Cir. 1998) (“In a case involving

classified documents, however, ex parte, in camera hearings in which government counsel

participates to the exclusion of defense counsel are part of the process that the district court may

use in order to decide the relevancy of the information.”); Yunis, 867 F.2d at 620; United States

v. Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988); United States v. Pringle, 751 F.2d 419, 427-28

(1st Cir. 1984), vacated and remanded on other grounds sub nom. United States v. McAfee, 479

U.S. 805 (1986); United States v. Pelton, 578 F.2d 701, 707 (8th Cir. 1978) (ex parte, in camera

proceedings appropriate under Rule 16(d)(1) where prosecutors were concerned about safety of

individuals if certain tapes were disclosed to defense); United States v. Abu-Jihaad, 2007 WL

2972623, at *1 (D. Conn. Oct. 11, 2007); United States v. Rahman, 870 F. Supp. 47, 49, 53




                                                 4
      Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 5 of 9. PageID #: 1694



(S.D.N.Y. 1994); see also United States v. Daoud, 755 F.3d 479, 484-85 (7th Cir. 2014) (finding

that defense counsel’s possession of security clearances did not obviate need to have ex parte, in

camera review of classified materials to determine whether disclosure would harm national

security).

        Courts have also recognized that although Rule 16(d)(1) and CIPA Section 4 speak only

of the government submitting a motion (as in this case), “ex parte, in camera hearings in which

the government counsel participates to the exclusion of defense counsel are part of the process

that the district court may use,” particularly “if the court has questions about the confidential

nature of the information or its relevancy.” Klimavicius-Viloria, 144 F.3d at 1261; see also

Mejia, 448 F.3d at 457; United States v. Libby, 429 F. Supp. 2d 18, 24-25 (D.D.C. 2006).

        The Defendant advances his first objection to the Court’s June 27 Order by offering a

recital of the security clearances held by defense counsel. (R. 152: Objection and Motion,

PageID 1678-79). The Defendant thereafter argues that, inter alia, because the defense team

holds security clearances, there is no good cause to withhold classified information. (Id., PageID

1681). This argument is based on a fundamental misunderstanding of the requirements

governing dissemination of classified information. A security clearance does not entitle a person

to receive any and all classified information; rather, an individual must also have a “need to

know” in order to lawfully possess classified information. See Exec. Order 13526; §§ 4.1(a) &

6.1(dd). Merely asserting that defense counsel would prefer to evaluate for itself the relevance

of the classified materials does not equate to an actual need to know that justifies the disclosure

of classified information.




                                                  5
     Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 6 of 9. PageID #: 1695



       In Daoud, for example, the Seventh Circuit criticized the district court’s misplaced

emphasis on defense counsel’s security clearances when determining whether information was

discoverable:

       [Defense Counsel] seems to have thought that any concerns about disclosure were
       dissolved by defense counsel’s security clearances. She said that “the government
       had no meaningful response to the argument by defense counsel that the supposed
       national security interest at stake is not implicated where defense counsel has the
       necessary security clearances”—as if disclosing state secrets to cleared lawyers
       could not harm national security. Not true. Though it is certainly highly unlikely
       that Daoud’s lawyers would, Snowden-like, publicize classified information in
       violation of federal law, they might in their zeal to defend their client, to whom
       they owe a duty of candid communication, or misremembering what is classified
       and what not, inadvertently say things that would provide clues to classified
       material. . . .

       It’s also a mistake to think that simple possession of a security clearance
       automatically entitles its possessor to access to classified information that he is
       cleared to see. (The levels of classification differ; someone cleared for Secret
       information is not entitled to access to Top Secret information.) There are too
       many leaks of classified information—too much carelessness and irresponsibility
       in the handling of such information—to allow automatic access to holders of the
       applicable security clearances. . . . Like the Fifth Circuit in United States v. El–
       Mezain, 664 F.3d 467, 568 (5th Cir. 2011), “we are unpersuaded by the
       defendants’ argument that the Government’s interest [in confidentiality] is
       diminished because defense counsel possess security clearance to review
       classified material.”

       So in addition to having the requisite clearance the seeker must convince the
       holder of the information of the seeker’s need to know it.

755 F.3d at 484; see also El-Mezain, 664 F.3d at 568; United States v. Ott, 827 F.2d 473, 477

(9th Cir. 1987) (“Congress has a legitimate interest in authorizing the Attorney General to invoke

procedures designed to ensure that sensitive security information is not unnecessarily

disseminated to anyone not involved in the surveillance operation in question, whether or not she

happens for unrelated reasons to enjoy security clearance.”); cf. Libby, 429 F. Supp. 2d at 48;

United States v. Ahmad, No. 3:04CR301 JCH, 2013 WL 1899792, at *3 (D. Conn. May 1, 2013)




                                                6
     Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 7 of 9. PageID #: 1696



(“[T]he Libby court did not create an obligatory test that must be performed whenever [the

defense team] holds a security clearance.”).

       The Defendant’s second argument, or objection, claims that he is entitled to any

classified information that is “relevant and helpful” to his defense, regardless of CIPA. (R. 152:

Objection and Motion, PageID 1680). This argument overlooks that the Court has already found

that the material the government sought to withhold under CIPA “is not relevant and helpful to

the defense.” (R. 150: Order, PageID 1670). That the defense team may desire to review any

classified material for their own information does not to create a basis under CIPA or any

controlling case law to merit the disclosure of classified information as part of Rule 16

discovery.

       In addition, the Defendant states, in apparent reference to classified information, that “at

the June 12th status conference it was mentioned that the information is Brady material.” (R.

152: Objection and Motion, PageID 1680). The government believes that this is an incorrect or

mistaken reference to possibly a remark that there was not any material that the government

would seek to withhold that would constitute Brady or otherwise exculpatory information. In

sum, the government did not make any such assertion and has no knowledge of any type of

exculpatory information being withheld from the Defendant. Further, the government fully

recognizes that CIPA, in no manner, counteracts a constitutional obligation to disclose

exculpatory information.

       Finally, in addition to describing the legal authority for the government to proceed ex

parte, and the Court’s authority to rule on an ex parte motion, the government set forth in its

Section 4 Motion the case-specific reasons for why any classified information should be




                                                 7
       Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 8 of 9. PageID #: 1697



withheld. By seeking to examine classified information for his own purposes, the Defendant

would, in effect, render illusory the government’s rights under CIPA Section 4.

III.    CONCLUSION

        The Defendant has provided no authority whatsoever to support his Objection and

Motion. In fact, the statutory language, legislative history, and case law all firmly support the

government’s ability to make ex parte, in camera filings under CIPA Section 4 and Rule

16(d)(1), and for the Court to consider ex parte and in camera such a motion and to make a ruling

and enter an Order, as was done in this case. For the reasons stated herein, as well as the reasons

provided in both the government’s CIPA Section 4 Motion, the Court should deny the

Defendant’s Objection to and Motion to Reconsider the Court’s June 27 Order.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Daniel J. Riedl
                                                       Daniel J. Riedl (OH: 0076798)
                                                       Om M. Kakani (NY: 4337705)
                                                       Assistant United States Attorneys
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3669/3756
                                                       (216) 522-7358 (facsimile)
                                                       Daniel.Riedl@usdoj.gov
                                                       Om.Kakani@usdoj.gov

                                                       William A. Mackie
                                                       Trial Attorney, National Security Division
                                                       United States Department of Justice




                                                 8
      Case: 1:16-cr-00124-JG Doc #: 154 Filed: 07/05/19 9 of 9. PageID #: 1698




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of July, 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Daniel J. Riedl
                                                       Daniel J. Riedl
                                                       Assistant U.S. Attorney




                                                   9
